Citation Nr: 1427409	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-39 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1971 to April 1973 and from April 1974 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Board remanded this claim for additional development in March 2011 along with the issues of service connection for left ear hearing loss and tinnitus.  The RO granted service connection for left ear hearing loss and tinnitus in an April 2012 rating decision.  As there remains no case or controversy with respect to those issues the service connection claim for left ear hearing loss and tinnitus are no longer on appeal.


FINDING OF FACT

The Veteran's right ear hearing loss is causally related to his acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for right ear hearing loss.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he has hearing loss caused by in-service exposure to noise from weapons fire.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

At the outset, the Board notes that the Veteran is competent to report that he was exposed to weapons fire during basic training.  He also is already service-connected for left ear hearing loss and tinnitus.  Therefore, exposure to acoustic trauma in service is conceded.

A February 2009 VA treatment report noted the Veteran complained of a gradual onset of bilateral hearing loss that began in 1971 as a result of chronically high levels of noise during service and of intermittent, non-localized tinnitus that began in service.  The examiner noted that audiometric studies demonstrated a mild to moderate bilateral high frequency hearing loss. 

At his personal hearing in January 2011 the Veteran testified that he had been denied service re-enlistment in 1974 because of a hearing loss.  He also asserted that a 15 decibel shift in hearing acuity at the 500 Hertz level between his April 1974 enlistment examination and his March 1977 separation examination demonstrated a hearing loss. 

Experiencing hearing loss is found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran's statements with respect to his hearing loss and noise exposure are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently submitted statements on medical records and written statements that he was exposed to acoustic trauma in the military and that he has experienced hearing loss for many years.  The Veteran's lay statements with respect to his complaints of hearing loss are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, an April 2011 VA examination report shows the Veteran has right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  Specifically at 3,000 Hz, the auditory threshold in the right ear was 40 decibels.  

An April 2011 VA medical opinion was provided that the Veteran did not have hearing loss related to military service because hearing was normal on audiometric testing in service.  This opinion is inadequate, however, because the issue is not whether the Veteran had a diagnosis of hearing loss in service, but rather whether his present hearing loss is related to his exposure to acoustic trauma in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Also, the examiner did not consider that the Veteran has actually stated that he has experienced hearing loss since service.  

Another VA medical opinion was provided in May 2011 that the Veteran had a classic pattern of noise induced hearing loss on audiogram testing with a notch at 3-4k Hz in both ears and that this was likely due to chronic noise exposure over time.  The examiner found that the hearing loss documented now was at least as likely as due to the noise exposure in the military and being exposed to weapons fire.

In weighing the favorable medical opinion, the conceded exposure to acoustic trauma in service, and the statements from the Veteran regarding chronic symptomatology of hearing loss for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has right hearing loss related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for right ear hearing loss is warranted.


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


